DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5, and 7-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art references, Rauchwerger (US 5,546,005) (hereinafter Rauchwerger) and Rudell et al. (US 2014/0315501 A1) (hereinafter Rudell), teach various limitations found in the claim, as described in the Office Action mailed on 02 September 2020. The prior art fails to teach or provide motivation for wherein the measurement circuit comprises a first and second transformer, the measurement circuit being connected across the sensing circuit such that a coil of the first transformer and a coil of the second transformer are connected to the sensing circuit, the coil of the first transformer that is connected to the sensing circuit being connected to one of the two elongate electrodes of the sensing circuit, and the coil of the second transformer that is connected to the sensing circuit being connected to the other of the two elongate electrodes of the sensing circuit, wherein the coil of the first transformer is opposite connected or oriented or handed to the coil of the second transformer, in combination with the rest of the limitations found in the claim.
Regarding claims 5 and 7-10, they are dependent on or include all of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360.  The examiner can normally be reached on Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID Z HUANG/Primary Examiner, Art Unit 2861